Whitman, Judge.
This case, an appeal from conviction for possessing and transporting nontax-paid whiskey, is controlled by Crowe v. State, 117 Ga. App. 598, which involved the same defendant and presented two identical questions for decision. Held:
1. Enumeration of error 2 in this case presents the question whether a certain instruction to the jury amounted to a direct comment on the defendant’s decision to make an unsworn statement to the court and jury rather than submit to the compulsion of an oath. Such comment is prohibited by the unsworn statement statute as amended in 1962. (Ga. L. 1962, pp. 133, 134; Code Ann. § 38-415).
The instruction in the previous case, set forth in full therein, was found to be tantamount to a direct comment on the defendant’s failure to submit to the compulsion of an oath and was held to be reversible error. The identical instruction was given in the present case and likewise requires reversal.
2. Enumeration of error 3 in the present case is identical with Enumeration of error 4 in Crowe v. State, supra, and, as held in that case, is without merit.
3. In view of reversal for the reason set forth above no ruling is made on the sufficiency of the evidence to support conviction.

Judgment reversed.


Felton, C. J., and Eberhardt, J., concur.

Fullbright & Duffey, Earl C. Duffey, Jr., for appellant.
Jere F. White, Solicitor General, for appellee.